Title: From George Washington to Samuel Huntington, 24 March 1781
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Head Quarters New Windsor 24th March 1781
                  
                  The Board of War have lately laid before me a summary of the situation of the department of the Commy General of Military Stores, for want of Money to pay the arrearages due to the Workmen, and to procure proper materials for carrying on the Business of the Elaboratories.  This is a matter of so much importance, and which, if not remedied, will so materially affect our operations not only in this quarter but to the Southward, (for I find by the requisitions lately made that the supply of Ammunition—Arms and Accoutrements for that Army must go principally from hence) that I cannot refrain from mentioning it to Congress, altho’ I know it has been very fully represented to them by the Board of War—If it shall be found, upon due consideration, that it is impossible to furnish the estimated sum, or such part of it as will enable the business to go forward in some degree, I would advise a discharge of the Workmen upon hire, to avoid a considerable consumption of provision and an accumulation of expence by the amount of their Wages: But I flatter myself that means may be found to prevent a measure which could not but be followed by most disagreeable consequences.
                  It gives me pain to be under the necessity of lodging with Congress a complaint against the conduct of a public Officer, but so exceptionable, in my opinion, has that of Mr Wilkinson the Cloathier General been, that I think it my duty and justice to the public to represent it.  Immediately after that Gentleman was appointed in 1779, I informed him of the necessity of the head of every department being generally near Head Quarters, and pointed out to him the disadvantages which had arisen from his predecessors absence from the Army, and the trouble which had been thrown upon me in consequence—Mr Wilkinson urged the necessity of his returning at that time to Philada as the arrangements of the department had not been compleated, but promised to make the Army the place of his general residence.  Notwithstanding this, and my frequent calls upon him since, I think I speak within bounds, when I say, that the whole time of his attendance upon me does not amount altogether to three Months.  By which, every application which respects his department is referred to and order is given in it by me, and sometimes, for want of information, contradictory to those which have been given by himself, when at a distance from me.  In justice to Mr Moylan the Assistant Cloathier at Camp, I must remark, that the most assiduous attention has been paid by him to the Business, but Congress must be sensible that there are many matters which the Head of a department can only regulate.
                  I know not how necessary Mr Wilkinsons almost constant residence in Philada may be, but should it not be deemed essential, I could wish that Congress would interpose their authority since mine has been ineffectual.
                  I do myself the honor to inclose the Copy of a letter from the Commy General of purchases, principally to shew to what a situation we shall soon be reduced for Flour, should the State of Pennsylvania adhere to their order to their Agent to send no more forward, on account of the Convention Troops being ordered into the State.  I hope there may have been some misconception in the matter, for it is hardly possible that the State should stop the supplies for the Army because about 1500 prisoners are brought into it for support.  I have the honor to be with the highest Respect Sir Yr Excellency’s most obt and humble Servt
                  
                     Go: Washington
                  
               